Citation Nr: 9923707	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  93-08 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to vocational rehabilitation training in 
accordance with the provisions of Chapter 31, Title 38, 
United States Code.


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 decision of the 
Department of Veterans Affairs (VA) Vocational Rehabilitation 
and Counseling Officer at the Regional Office (RO) in 
Washington, DC.

The Board remanded the case in February 1995 and July 1998 
for additional development to include affording the veteran a 
VA orthopedic examination to evaluate the status of his right 
knee disability and determine whether the veteran has a 
serious employment handicap.  Thereafter, the RO attempted 
the additional development and returned the claims file to 
the Board.  


FINDINGS OF FACT

1. The RO has obtained all evidence possible for an equitable 
disposition of the veteran's claim in view of his failure 
to cooperate.

2. Service connection is currently in effect for a right knee 
disability, evaluated as 10 percent disabling.  

3. The veteran's service-connected and nonservice-connected 
disabilities do not result in a serious employment 
handicap.


CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3101, 3102, 
5107 (West 1991 and Supp. 1998); 38 C.F.R. §§ 21.40, 21.51, 
21.52 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the appellant has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been developed to the extent possible in view of 
the veteran's failure to cooperate.

Factual Background:  As noted above, the veteran served on 
active duty from November 1983 to September 1991.  On January 
4, 1992, the veteran filed an application for compensation, 
VA Form 21-526, for frostbite of the feet and a right knee 
injury and an application for vocational rehabilitation, VA 
Form 28-1900, in which he stated that he had completed four 
years of college.  

In a rating decision dated in March 1992, service connection 
was granted for a right knee disability, a tear of the 
lateral meniscus with chondromalacia, status post partial 
meniscectomy and debridement.  That disability was assigned a 
noncompensable evaluation under VA's Schedule for Rating 
Disabilities, 38 C.F.R. 4.71a, Diagnostic Codes 5299-5257.  
Additionally, by this rating decision, service connection for 
frostbite of the feet was denied.

By a March 1992 letter, the veteran was notified that he was 
not eligible for vocational training because he did not have 
a service-connected disability for which compensation was 
payable.

In a March 1992 letter to the RO, the veteran stated that he 
wished to appeal the denial of his request for vocational 
rehabilitation.  He stated that he experienced constant right 
knee pain which resulted in his inability to stand in excess 
of 30 to 40 minutes without a great deal of pain, stiffness, 
and discomfort and prevented him from keeping his knee in any 
one bent position for more than 15 minutes without pain and 
discomfort.  Thereafter, in his May 1992 Appeal to Board of 
Veterans' Appeals, VA Form 1-9, the veteran stated that his 
right knee was productive of limitation of motion and 
effusion into the joint.  Accordingly, he requested a 
reexamination of his right knee.

A June 1992 report of VA examination reflects that the 
veteran complained of intermittent pain, swelling, and 
stiffness in the right knee.  Objective findings were 
positive for crepitus.  No tenderness, fluid, erythema, signs 
of internal derangement, or ligamentous instability were 
demonstrated.  The diagnosis was probable post surgical 
arthritis right knee, mild.  X-ray testing demonstrated 
minimal degenerative joint disease of the tibial eminence.

In a subsequent rating decision, dated in December 1992, the 
evaluation for the veteran's service-connected right knee was 
increased to 10 percent based on his complaints of 
intermittent pain, swelling, stiffness, and limitation of 
function.  The 10 percent rating was effective from September 
21, 1991, and has remained in effect to the present.  

The veteran was scheduled to undergo VA joints examinations 
in October 1996 and December 1997.  The examinations were 
canceled due to the veteran's failure to report.  

By letter dated on October 13, 1998, the RO notified the 
veteran at his most recent address of record in Richmond, 
Virginia, that it had been arranged for him to meet with a 
contract counselor to initiate the vocational rehabilitation 
process.  He was further notified that the counselor would 
contact him to arrange for an appointment.

An October 26, 1998, letter from the contract counselor 
informed the veteran at his Richmond, Virginia, address that 
his initial appointment had been scheduled for November 5, 
1998.  A November 19, 1998, statement from the contract 
counselor reflects that the veteran did not keep his 
appointment on November 5, 1998, for the vocational 
assessment and career development process via chapter 31 
services and an attempt to leave a message at his home was 
unsuccessful.

By a November 23, 1998, letter from the RO, the veteran was 
notified at his Richmond, Virginia, address that he was not 
entitled to services under the vocational rehabilitation 
program.

Law and regulation:  The law provides that a veteran shall be 
entitled to a rehabilitation program under Chapter 31, Title 
38, United States Code, if the following conditions are met:  
(a)(i) the veteran has a service-connected disability of 20 
percent or more that was incurred or aggravated in active 
service after September 16, 1940, or (ii) the veteran is 
hospitalized for a service-connected disability which will 
likely become compensable to 20 percent or more; or (iii) the 
veteran has a service-connected disability that is 
compensable or likely to become compensable at less than 20 
percent, if the claim for Chapter 31 benefits was filed 
before November 1, 1990; (b) the veteran is determined to be 
in need of rehabilitation to overcome an employment handicap.  
38 U.S.C.A. § 3102(1) (West 1991 & Supp 1998); 38 C.F.R. § 
21.40 (1998).  Additionally, a veteran shall also be entitled 
to a program of vocational rehabilitation if the veteran has 
(A) a service-connected disability rated at 10 percent; and 
(B) the veteran has a serious employment handicap.  38 
U.S.C.A. § 3102(2).

Analysis: As noted above, the appellant has a service-
connected disability that is rated 10 percent disabling.  
Therefore, he does not establish basic eligibility for a 
vocational rehabilitation program under 38 U.S.C.A. § 
3102(1).  However, since he does have a service-connected 
disability rated 10 percent disabling, he would have basic 
eligibility for vocational rehabilitation under 38 U.S.C.A. § 
3102(2) if he were to establish that he had a serious 
employment handicap.

A "serious employment handicap" is defined as the 
significant impairment of the appellant's ability to prepare 
for, obtain or retain employment consistent with his 
abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(7); 
38 C.F.R. § 21.52(b).  A finding of a serious employment 
handicap presupposes the existence of an employment handicap.  
Therefore, the only question before the Board is whether 
there is a "serious employment handicap" as that term is 
defined by law and VA regulations.

VA regulations provide that a finding of a serious employment 
handicap will normally not be made when a veteran's service-
connected disabilities are rated at less than 30 percent 
disabling.  38 C.F.R. § 21.52(e).  In this case, the 
appellant's disability rating is only 10 percent.  However, a 
finding of serious employment handicap may nevertheless be 
made when the evidence shows that a service-connected 
disability has caused substantial periods of unemployment or 
an unstable work history and the veteran has demonstrated a 
pattern of maladaptive behavior.  38 C.F.R. § 21.52(e).  The 
regulations further provide that a counseling psychologist in 
the Vocational Rehabilitation and Counseling Division shall 
make determinations of whether a serious employment handicap 
exists.  38 C.F.R. § 21.52(f).  In this case, a VA Counseling 
Psychologist was unable to make this determination because 
the veteran failed to report for his vocational evaluation in 
November 1998. 

In March 1995, the United States Court of Appeals for 
Veterans Claims (Court) held that the VA's additional 
requirement of a causal nexus between a veteran's service-
connected disability and the veteran's "employment 
handicap" contained in 38 C.F.R. § 21.51 was unlawful and 
violated the plain language of the underlying statutory 
authority.  Davenport v. Brown, 7 Vet. App. 476 (1995).  The 
Court did not specifically extend its holding in this regard 
to "serious employment handicap" as defined in 38 C.F.R. § 
21.52, although its discussion of the applicable statutory 
provisions suggests the possibility of a similar conclusion 
on such an issue.  However, the Board is bound by the VA 
regulations cited above as authority for the determination as 
to serious employment handicap.  38 U.S.C.A. § 7104(a).  
Those regulations call for an analysis of whether a serious 
employment handicap exists based on the severity of service-
connected disability.

However, subsequently and in response to Davenport, Congress 
amended the applicable statutes to specifically include a 
requirement of a causal nexus between a veteran's service-
connected disability and the employment handicap in order to 
have basic eligibility for a Chapter 31 vocational 
rehabilitation program.  See "The Veterans Benefits 
Improvements Act of 1996", Title I, 110 Stat. 3322 (Oct. 9, 
1996).  Thus, the 1996 amendment, in effect, 
"reestablished" the requirement that a veteran's employment 
handicap must be as a result of a service-connected 
disability in order for the veteran to receive VA vocational 
rehabilitation benefits.  Thus, even if Davenport were 
considered to be applicable to the appellant's case, the 
Board notes that the intervening change and "rechange" in 
the applicable law would not affect the appellant's claim.  
The appellant has not contended, nor does the record 
demonstrate, any disorder not of service origin.  Thus, the 
analysis in the appellant's case is exactly the same whether 
the Board considers all his disabilities or only his service-
connected disabilities in determining whether he has a 
serious employment handicap.

The appellant's history has been described above.  In 
essence, he has completed four years of college and he has a 
service-connected right knee disability which is evaluated as 
10 percent disabling.  He has failed to report for VA medical 
and vocational examinations and has provided no information 
with respect to other employment or training or lack thereof.  

The Board notes that review of the claims file demonstrates 
that the veteran's most recent communication with the RO was 
in June 1992, in excess of seven years ago, when he reported 
for his VA joints examination.  The Board also notes that the 
procedural prerequisites for the determination of the 
veteran's entitlement to vocational rehabilitation have been 
fully satisfied by the RO's prompt and complete communication 
with the veteran.  However, the veteran himself has failed to 
cooperate in the development of his own claim.  In this 
regard, the Board notes that, in order to trigger the duty to 
assist, the appellant must do more than passively wait for 
assistance.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The duty to assist is not always a one-way street; 
nor is it a blind alley.  See Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  The Court has held that "[t]he VA's 'duty' 
is just what it states, a duty to assist, not a duty to prove 
a claim with the veteran only in a passive role."  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted).

As the sole compensable service-connected disability is rated 
10 percent disabling, it would not normally be expected to 
significantly interfere with the appellant's ability to 
obtain and retain employment, and hence be a serious 
employment handicap.  The veteran has provided no specific 
information to suggest otherwise.  The Board concludes that 
the appellant's history does not demonstrate that a serious 
employment handicap is present.  In the absence of a serious 
employment handicap, benefits under Chapter 31, Title 38 are 
not appropriate.  The benefit sought on appeal is therefore 
denied.


ORDER

Vocational rehabilitation training in accordance with the 
provisions of Chapter 31, Title 38, United States Code, is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

